Title: General Orders, 27 September 1777
From: Washington, George
To: 



Head Quarters, at Pennybecker’s mills [Pa.] Sept. 27th 1777.
New-Castle.Salem. Wilmington.


The General Court-Martial of which Col. Wood is president, is to sit immediately, at the house next above Head Quarters.
As the troops will rest to day, divine service is to be performed in all the corps which have chaplains.
One orderly Serjt from each brigade is to attend forthwith at Head Quarters—And the Brigade Major will see this done invariably, every day, when orders have not been previously given for marching—An orderly Serjeant from each brigade is likewise invariably to attend General Courts-martial.
Such regiments as have not already made up spare ammunition, so as to complete at least 40 rounds a man, are to do it this day without fail—The commanding officers of regiments are to see this done. And all this spare ammunition is to be marked and put into an ammunition waggon for, and to follow, each division. The men are to carry only their cartridge-boxes, and tin Cannisters full.
